DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation – Formal Matters
1.  A double patenting rejection is put forth – This is a Continuation Application.

2.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 112.  Written support is found and the claims particularly point out the inventive concept(s).

3.  The examiner interprets that the claims are statutory under the requirements and guidelines as set forth in 35 USC 101 (ie. directed to one of the four patent-eligible subject matter categories, no abstract idea, above judicial bar).

4.  The examiner notes that the claims use highly broad language which is open to a reasonable interpretation.  Phrases such as “a time domain resource set”,  “an index” and/or a “time domain resource” are open to broad/reasonable interpretation.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,880,880. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite receiving downlink control information (DCI) with cyclic redundancy code (CRC) scrambled by a radio network temporary identifier (RNTI),  the RNTI corresponds to a time domain resource set, and the time domain resource set comprises a first time domain resource, and wherein the DCI comprises first information indicating an index of the first time domain resource in the time domain resource set; wherein the processor is configured to: determine a location of a start symbol of the first time domain resource and duration of the first time domain resource based on the first information and the RNTI; and wherein the transceiver is configured further to: perform, based on the location of the start symbol and the duration, information transmission on the first time domain resource via a physical channel.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiong US 2016/0088594.
As per claim 1, Xiong US 2016/0088594 teaches an apparatus comprising a processor and transceiver coupled with the processor, wherein the transceiver is configured to (See Figures 1-2 showing both user devices and network devices with processors/transceivers): 
Receive downlink control information (DCI) with cyclic redundancy code (CRC) scrambled by a radio network temporary identifier (RNTI), 
[from Para #21] “..Each DCI format may have a 16 bit cyclic redundancy code (CRC) and be scrambled with a Radio Network Temporary Identifier ( RNTI) that identifies the target UE for which the PDSCH is intended. Use of the UE-specific RNTI may limit decoding of the DCI format (and hence the corresponding PDSCH) to only the intended UE”.

wherein the RNTI corresponds to a time domain resource set (i.e. set of resources, bandwidth, frames/subframes, etc.), and the time domain resource set comprises a first time domain resource (i.e. a portion of the entire set that can be allocated) – See Figures 4a/4b which show SYSTEM BANDWIDTH and SLOT’s that can be considered a “time domain resource set” and then that portion that is allocated to a UE, #402 is Allocation Set 1 and #404 is Allocation Set 2.  See also Para #38 , and 
 [0038] In some embodiments, the eNB may signal a list of cell RNTIs (C -RNTIs) in an order for a group of UEs in a manner similar to DCI format 3/3A (which describes transmission of Transmission Control Protocol commands for PUCCH and PUSCH with 2-bit or 1-bit power adjustments). The C -RNTI may thus be a unique identification that signals the UE to which block it is assigned based on the assignment order. Thus, m C -RNTIs may be used for m blocks, each containing n subcarriers. In addition, a common RNTI can be predefined or provided by higher layers for the scrambling of PDCCH such that multiple UEs may be provided with the same common RNTI and the assignment further based on the order of assignment. The higher layer provisioning of the common RNTI may be provided via RRC or SIB signaling. The common RNTI may thus be associated with a resource allocation having a granularity of 1 PRB. In one embodiment, a UE may receive a PDCCH from the eNB using the common RNTI and derive a dedicated subcarrier block dependent on the order of the C -RNTI. Continuing with the above examples, assuming four subcarriers in each block such that there are three blocks in each PRB, the eNB may use three C -RNTIs, signaling, in order, the first UE, the third UE and the second UE. In this case, when the eNB assigns the PRB for this group of UEs, the first UE may be assigned a first block of subcarriers (e.g., subcarriers [0, 1, 2, 3]), the second UE may be assigned a third block of subcarriers (e.g., subcarriers [8, 9, 10, 11]), and the third UE may be assigned a second block of subcarriers (e.g., subcarriers [4, 5, 6, 7]) all within the PRB. As above, the above example is merely exemplary--the blocks may contain contiguous subcarriers and/or non-contiguous subcarriers within the PRB indicated by the common RNTI. Unlike the previous embodiments, using group based scheduling permits the UE and eNB to reuse the DCI format in the existing LTE specification, thereby minimizing the implementation effort.
wherein the DCI comprises first information indicating an index of the first time domain resource in the time domain resource set; (Abstract teaches the DCI may specifiy resources within the PRB allocated to the UE through a “subcarrier block INDEX” and also see Para #29, #34 and #41 below)
[0029] There are a number of DCI formats that may presently exist in TS 36.212, which may differ between uplink and downlink transmissions. Downlink DCI formats may include format 1, 1A, 1B, 1C, 1D, 2 and 2A and uplink DCI formats such as format 0, 3 and 3A. Formats 1, 1A, 1B, 1C and 1D may be used to schedule a PDSCH codeword for either single-input-single-output (SISO) or MIMO applications, while formats 2 and 2A may be used to schedule the PDSCH in using different multiplexing. Format 0 may be used to schedule uplink data (on a PUSCH), while formats 3 and 3A may be used to indicate uplink transmit power control. The DCI formats, whether used for uplink or downlink, may each include a plurality of fields. The fields may include the resource allocation header, resource block assignment, modulation and coding scheme, HARQ process number, new data indicator, redundancy version, transmit power control (TPC) command, and downlink assignment index (DAI). The resource allocation header may indicate the type of resource allocation used for PDSCH/PUSCH resource mapping. There may be two bit map-based resource allocation types (type0 and type1), where each bit addresses a single or group of resource blocks. The resource block assignment may be used by the UE to interpret the resource allocation of PDSCH on type0 or type1 allocation. The resource block assignment may include the number of resource allocation bits and, depending on the allocation type and bandwidth, other information used for allocation and indication. The modulation and coding scheme field may indicate the coding rate and the modulation scheme used to encode the PDSCH codeword. The modulation schemes currently supported may be QPSK, 16QAM & 64QAM. The HARQ process number field may indicate the HARQ process number used by the higher layers for the current PDSCH codeword. The HARQ process number may be associated with the New Data Indicator and Redundancy Version field. The new data indicator may indicate whether the codeword is a new transmission or a re-transmission. The redundancy version may indicate the redundancy version of the codeword, which may specify the amount of redundancy, of 4 different versions corresponding to new transmission, added into the codeword while turbo encoding. The TPC command may specify the power for to the UE to use in transmitting a PUCCH. The DAI is a TDD-specific field that may indicate the counts of downlink assignments scheduled for the UE within a subframe. 
 [0034] The DCI format may be adjusted to enable the DCI format to define a PRB.sub.min having a smaller bandwidth granularity than 1 PRB. For bandwidths of 1.4 MHz, 3 MHz, 5 MHz, 10 MHz, 15, MHz, 20 MHz, the number of PRBs allowed in each band may be, respectively, 6, 15, 25, 50, 75 and 100. Currently, the PRB index and total number of PRBs may be used to indicate which of the above PRBs are to be assigned to the UE. To enable the DCI format to assign the PRB.sub.min, the DCI format may replace the PRB index and total number of PRBs instead respectively with a subcarrier block index and total number of subcarrier blocks.
[0041] In one embodiment, the downlink and uplink frequency hopping scheme currently used can be extended to a bandwidth granularity of smaller than 1 PRB. As above, in some embodiments, the PRB index and total number of PRBs may be used to indicate the assignment of resources for communication (whether uplink or downlink) to a particular UE.

wherein the processor is configured to: 
determine a location of a start symbol of the first time domain resource AND duration of the first time domain resource based on the first information and the RNTI 
[0040] In one process, the eNB may transmit a scheduling grant to the UE in a DCI message. An uplink scheduling grant in the DCI message may comprise a flag indicating whether frequency hopping is on or off. The UE may receive a scheduling grant with a virtual resource allocation. The virtual resource allocation may then be mapped by the UE to a physical resource allocation in the first slot and to another physical resource allocation in the second slot depending on the frequency hopping type. This is to say that, each distributed type virtual resource block in a subframe may be mapped onto different PRBs, i.e., the same distributed type virtual resource block of two slots may be mapped onto different PRBs, and a gap value may exist between them. Depending on the number of PRBs in the system (system bandwidth), 1 or 2 gap values may be present. The resource allocation signaling from the eNB may indicate the sequence number of a starting virtual resource block and the number of continuous virtual resource blocks. 
Regarding “based on first information and RNTI”, Figures 3a and 3b clearly show allocations sent to  UE1 and UE2 while figures 4a-4b show where UE1/UE2 begin transmitting/receiving (ie. start locations) and the durations (figures 3a-3b and 4a-4b show how/where the UE’s can transmit, when and for how long.  Also see figure 5 which teaches the UE being provided an allocation (ie. start and duration).  Para #55 below clearly states that the UE can derive the resource allocation using a (common) RNTI, which reads on the claim :
[From Para #54)  The method 500 shown in Fig 5 may be used by, e.g., the UE described in relation to FIG. 2 above. At operation 502 of the method 500, the UE may receive a downlink assignment or uplink grant from the eNB. The assignment or grant may be provided in a PDCCH signal.
[0054] At operation 504, the UE may determine whether a resource allocation has been provided by control signaling prior to receiving the PDCCH signal. The resource allocation may be predefined, such as being provided by specification for the system, or configured, e.g. specifically for the UE, via a SIB or RRC signaling. The control signaling may indicate whether the resource allocation is a localized or distributed resource allocation.
[0055] If the resource allocation is provided by the PDCCH, at operation 506, the UE may decode the PDCCH and extract the resource allocation from the decoded PDCCH. The PDCCH may contain DCI formats that contain the resource allocation. The UE may be able to determine from the DCI format whether the resource allocation is less than one PRB. For example, the DCI format may comprise a subcarrier block index and total number of subcarrier blocks that specify the resources within the PRB allocated to the UE. In other examples, the DCI format may comprise a bitmap for all subcarriers. In this case, each individual bit of the bitmap may correspond to a unique subcarrier or block of different subcarriers. Alternatively, the bitmap may instead indicate a subcarrier block index whose values correspond to different blocks of subcarriers.  Although not shown, the UE may instead derive the resource allocation using a received C-RNTI associated with an ordered list of C-RNTIs and a common RNTI previously provided to the UE.
[0056] At operation 508, the UE may determine the distribution of the resource allocation. The UE may determine that the resource allocation is localized (adjacent subcarriers other than the edge subcarriers are allocated to the UE) or distributed (at least one adjacent subcarrier other than the edge subcarriers is allocated to a different UE). The frequency of the resource allocation as well as the timing of the resource allocation may be determined. For example, the same set of subcarriers may be allocated throughout a subframe, or different sets of subcarriers may be allocated. In the latter case, the resource allocation may include intra-subframe frequency hopping. If the UE determines that the resource allocation includes frequency hopping, the frequency hopping information may be provided by the UE in a scheduling grant and comprise a subcarrier block index and total number of subcarrier blocks. Within a particular PRB, the relative position of the resource allocation for the UE may remain constant or may change.
[0057] The UE may also generate at operation 510 a DM-RS sequence. The UE may extract the DM-RS sequence from subcarriers not assigned to the UE in which the DM-RS sequence has been generated by puncturing subcarriers not assigned to the UE. The DM-RS sequence may in addition or instead be generated using a base sequence of a length less than the number of subcarriers in 1 PRB (12).
[0058] At operation 512, the UE may transmit DM-RS and information to the eNB using the allocated resources. The UE may transmit during the PUSCH, which may subsequently be received by the eNB. The transmission may use any of the formats described herein, for example including inter or intra-subframe frequency hopping.
wherein the transceiver is configured further to: 
perform, based on the location of the start symbol and duration, information transmission on the first time domain resource and through a physical channel (Para #40 teaches the eNB may transmit a scheduling grant, which allows the UE to transmit data on a physical channel and is based on the resource(s) identified.  Para #20 teaches support for both PDSCH, PUSCH and PUCCH – “..physical uplink control channel (PUCCH) and physical uplink shared channel (PUSCH) in an uplink transmission”).    Furthermore, see Para’s 58 above which outline the UE can receive a resource allocation and then use it for transmission/reception (which inherently requires it to understand WHERE the data can be sent/received (ie. start time/slot) and for how many slots/PRB’s/etc. (duration).



As per claims 4, 11 and 18, Xiong teaches claim 1/8/15, wherein the time domain resource set is defined based on the RNTI.  
[0055] If the resource allocation is provided by the PDCCH, at operation 506, the UE may decode the PDCCH and extract the resource allocation from the decoded PDCCH. The PDCCH may contain DCI formats that contain the resource allocation. The UE may be able to determine from the DCI format whether the resource allocation is less than one PRB. For example, the DCI format may comprise a subcarrier block index and total number of subcarrier blocks that specify the resources within the PRB allocated to the UE. In other examples, the DCI format may comprise a bitmap for all subcarriers. In this case, each individual bit of the bitmap may correspond to a unique subcarrier or block of different subcarriers. Alternatively, the bitmap may instead indicate a subcarrier block index whose values correspond to different blocks of subcarriers.  Although not shown, the UE may instead derive the resource allocation using a received C-RNTI associated with an ordered list of C-RNTIs and a common RNTI previously provided to the UE.

	
As per claims 5, 12 and 19, Xiong teaches claim 1/8/15, wherein the location of the start symbol of the first time domain resource is an absolute location in a slot or a location in the slot that is relative to a physical downlink control channel (PDCCH) carrying the DCI (Xiong above/previous teaches a resource allocation being provided which inherently requires a start time/slot/PRB and a duration which is IN RELATION to the PDCCH message.  Below in Para #56 Xiong teaches that the position of the allocation (ie. start AND duration) is relative to the channel in which the resource has been identified, “..Within a particular PRB, the relative position of the resource allocation for the UE may remain constant or may change..”.  This passage teaches that the allocation is known to have a “start” and it is relative to the channel (PDCCH which carries the DCI), ie. it is in relation to that PDCCH channel/message.   So the start will be, for example, identified as “start in slot 2 AFTER this PDCCH channel ends”, etc.), which reads on the claim .
[0056] At operation 508, the UE may determine the distribution of the resource allocation. The UE may determine that the resource allocation is localized (adjacent subcarriers other than the edge subcarriers are allocated to the UE) or distributed (at least one adjacent subcarrier other than the edge subcarriers is allocated to a different UE). The frequency of the resource allocation as well as the timing of the resource allocation may be determined. For example, the same set of subcarriers may be allocated throughout a subframe, or different sets of subcarriers may be allocated. In the latter case, the resource allocation may include intra-subframe frequency hopping. If the UE determines that the resource allocation includes frequency hopping, the frequency hopping information may be provided by the UE in a scheduling grant and comprise a subcarrier block index and total number of subcarrier blocks. Within a particular PRB, the relative position of the resource allocation for the UE may remain constant or may change.



As per claims 6 and 13, Xiong teaches claim 5/12, wherein whether the location of the start symbol of the first time domain resource is 
the absolute location in the slot or 
the location relative to the PDCCH is predefined in a system or a protocol, or 
is notified by signaling (Xiong, Para #56 teaches the allocation can be constant or change, which reads on two of the above possibilities, ie. constant/may change reads on absolute/signaled (since the UE would need to be informed of the change)):
[0056] At operation 508, the UE may determine the distribution of the resource allocation. The UE may determine that the resource allocation is localized (adjacent subcarriers other than the edge subcarriers are allocated to the UE) or distributed (at least one adjacent subcarrier other than the edge subcarriers is allocated to a different UE). The frequency of the resource allocation as well as the timing of the resource allocation may be determined. For example, the same set of subcarriers may be allocated throughout a subframe, or different sets of subcarriers may be allocated. In the latter case, the resource allocation may include intra-subframe frequency hopping. If the UE determines that the resource allocation includes frequency hopping, the frequency hopping information may be provided by the UE in a scheduling grant and comprise a subcarrier block index and total number of subcarrier blocks. Within a particular PRB, the relative position of the resource allocation for the UE may remain constant or may change.

Alternative language is used above, “or”.








As per claims 7, 14 and 20, Xiong teaches claim 1/8/15, wherein the first information further indicates a quantity of slots for multi-slot scheduling (See Figures 3a-3B which show UE1 and UE2 allocations having many slots (ie. multi-slots which are scheduled in the allocation grant.  See also Figures 4a-4b which show UE1 and UE2 having multiple slots allocated, #406 in two places in 4a for UE 1 and #408 in two places for UE2 and/or #426 for UE1 and #428 for UE2 in 4b.


As per claim 8, this claim is rejected in its entirety as based on the rejection of claim 1 (see above).   Further note that Xiong teaches an apparatus that comprises a transceiver which is configured to perform the steps outlined (See Figures 1-2 which show both user and network devices that have transceivers, processors and memory to store the pseudocode that performs the steps).


As per claim 15, this claim is rejected in its entirety as based on the rejection of claim 1 (see above).   Further note that Xiong teaches a communications system comprising a terminal and network device AND perform information transmission on the first time domain resource via a physical channel with the terminal based on the DCI and wherein the network device is configured to perform the steps outlined (See Figures 1-2 which show both user and network devices that have transceivers, processors and memory to store the pseudocode that performs the steps as based on the allocation received based on the DCI (See Abstract)).             




	


Allowable Subject Matter
Claims 2-3, 9-10 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
These claims recite highly detailed technical designs not found in at least the prior art of record, either alone or in combination.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the PTO 892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414